DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 1-59, 61-64 and 66 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicants AFCP with remarks and amendments filed 5/25/2022 have been fully considered, and these remarks and amendments have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a UE transmitting a first message of a two-step random access procedure to a base station, the first message comprising a preamble sequence and a data payload, a last symbol of the preamble sequence and a first symbol of the data payload separated by at least a tuning gap, wherein a configuration for the tuning gap is based at least in part on a first subcarrier spacing of resources used to transmit the preamble sequence or a second subcarrier spacing of resources used to transmit the data payload; monitoring for a second message of the two-step random access procedure from the base station; and transmitting a third message of a four-step random access procedure to the base station if the UE determines based at least in part on the monitoring that the base station has not successfully received at least a portion of the first message, as substantially described in independent claims 1, 28, 55, and 56.
These limitations, in combination with the remaining limitations of claims 1, 28, 55, and 56 are not taught nor suggested by the prior art of record. Claims 2-27, 29-54, 57-59, 61-64, and 66 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENT KRUEGER/Primary Examiner, Art Unit 2474